PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
McBryer et al.
Application No. 14/803,195
Filed: 20 Jul 2015
For: COMPUTER PROGRAM FOR GUIDING THE PURCHASE OF CLOTHING ARTICLES
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed February 10, 2022, requesting revival of the above-identified application.

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  This is not a final agency decision.

The petition is dismissed because the petition was not signed by a proper party.
37 CFR 1.33(b) provides:
Amendments and other papers. Amendments and other papers, except for written assertions pursuant to § 1.27(c)(2)(iii) or (c)(2)(iv),filed in the application must be signed by:
(1) A patent practitioner of record;
(2) A patent practitioner not of record who acts in a representative capacity under the provisions of § 1.34; or
(3) The applicant (§ 1.42). Unless otherwise specified, all papers submitted on behalf of a juristic entity must be signed by a patent practitioner.
37 CFR 1.42(a) provides:

The word "applicant" when used in this title refers to the inventor or all of the joint inventors, or to the person applying for a patent as provided in§§ 1.43, 1.45, or 1.46.
The present petition was signed by Sarah McBryer, who is one of two joint inventors. The two joint inventors together are the applicant. One inventor, alone, may not file the petition.

Because the February 10, 2022 petition was not properly signed, the petition must be dismissed, and the merits of the petition will not be reached.

Please submit a petition under 37 CFR 1.137(a), signed by a registered practitioner or both joint inventors.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users may file via EFS-Web. 

Any questions concerning this matter may be directed to the undersigned at (571) 272-3230.  


/SHIRENE W BRANTLEY/Attorney Advisor, OPET